Measures to be taken to free Nobel Peace Prize laureate Liu Xiaobo (debate)
The next item is the statements on measures to be taken to free Nobel Peace Prize laureate Liu Xiaobo.
Madam President, honourable Members - if I have understood correctly this time - it is on behalf of Lady Ashton, our High Representative, that I have the honour of taking the floor before you.
The European Union continues to monitor on a daily basis, through its delegation in Beijing and its bilateral embassies, the situation with respect to Mr Liu Xiaobo, Nobel Peace Prize winner, his wife Liu Xia, as well as their friends and lawyers. Their situation is receiving our constant attention. The house arrest that Mrs Liu Xia and many human rights activists in China have been under since 8 October worries us as much as it disappoints us, and we condemn it.
As you know, the European Union has not waited for Mr Liu Xiaobo to receive this prestigious award to remind the Chinese Government of its international commitments regarding respect for freedom of expression. In this particular case, the European Union has always considered that Charter 08 was a peaceful manifesto, calling for more respect for human rights in China. What is more, the Union has published four public declarations since December 2008, calling for Liu Xiaobo to be released.
Our position could not be any different when the Nobel Committee announced on 8 October, entirely independently need I point out, its decision. We have congratulated Liu Xiaobo via the High Representative of the Union for Foreign Affairs, Lady Ashton, and via the President of the European Commission, José Manuel Barroso, and we have stressed how important his release is to us. We regret that the Chinese authorities have not heeded the calls that the international community has been eager to amplify.
It is regrettable that the European Union should take note, once again and with concern, of the intimidation and house arrest that Mr Liu Xiaobo's wife, Mrs Liu Xia, has been subjected to for the last six weeks. We deplore just as vigorously the threats, surveillance and ban on leaving the country, as well as the arrests that many of Liu Xiaobo's relatives and friends have been subjected to since he was awarded the Nobel Prize.
Madam President, the European Union will continue with consistency and determination the efforts that it has undertaken for nearly two years now to see Liu Xiaobo freed so that he can exercise his rights in full and take part, as he would like to, in the public debate that he initiated in China with Charter 08. We carry on hoping that he will be able to collect the Nobel Peace Prize in person on 10 December. We call on China to remove the restrictions on freedom of movement and of expression to which his wife Liu Xia and many of his friends are subjected.
Madam President, Minister, honourable Members, the Commission fully supports the Belgian Presidency's statement. The European Union has repeatedly maintained that it considers Charter 08 to be a legitimate exercise of freedom of expression and, as the Presidency has just noted, the European Union has reiterated several times the serious concerns it has about Liu Xiaobo's arrest, trial and imprisonment.
Both President Barroso and the Vice-President of the Commission and EU High Representative, Cathy Ashton, have welcomed the awarding of the Nobel Peace Prize to Liu Xiaobo on 8 October. However, the Commission regrets the fact that the Chinese authorities have reacted by putting his wife, Mrs Liu Xia, under house arrest, and by restricting freedom of movement for many of his friends.
The Commission reiterates its call on China to release Liu Xiaobo immediately from prison and to lift his wife's house arrest order, as well as to remove all restrictions on his friends' freedom of movement. The Commission, as mentioned by the Vice-President of the Commission and EU High Representative, Cathy Ashton, in her statement, hopes that Liu Xiaobo will be able to collect the 2010 Nobel Peace Prize in person, in Oslo.
Madam President, ten months ago in this House, I was saying that the 11-year prison sentence given to Liu Xiaobo by the Chinese Government simply for expressing his views was symptomatic of the Chinese authorities stepping up their campaign against human rights activists.
At this very moment, I believe that awarding the Nobel Prize to Liu Xiaobo is an appropriate act to emphasise that, although China has made great progress in economic and sometimes in social matters, the real sign of progress is respect for human rights. A country can be admired for its economic achievements. However, it will not gain the respect of other countries if it restricts freedom instead of protecting it.
Indeed, I find the actions taken by the Chinese Government in an attempt to intimidate the countries invited to attend the ceremony extremely worrying. It is just as worrying that some countries have given in to this blackmail.
We are dealing with an unacceptable situation because a country is taking a stance in its international relations against one of its own citizens. In fact, China would gain, as I was saying, the respect of the other countries if it allowed Liu Xiaobo now to go to Oslo to receive his prize instead of making these threats against other countries.
However, the Chinese authorities' attitude seems, for the time being, to be much more hard line than that of the Soviets because not even a member of Liu Xiaobo's family or his lawyer is able to get to Oslo. This is why I welcome the initiative proposed by Lech Wałęsa to represent the Chinese dissident symbolically in Oslo. However, I hope that the Chinese authorities will decide at the last moment to release Liu Xiaobo.
on behalf of the S&D Group. - Madam President, tonight, we in the Socialist and Democrat Group give our full support to this European Parliament demand that Liu Xiaobo is allowed to go to Oslo, and does not earn a different prize as the first laureate or laureate's representative in its one hundred year history to be unable to be present to receive the Nobel Peace Prize. Arrested for taking part in demonstrations, banned from teaching, sent for re-education and now imprisoned for seeking to exercise freedom of expression, the Chinese called Liu Xiaobo a criminal whilst the rest of the world awards him the accolade for peace.
I went to China personally on behalf of this House and saw that there are people ready to enter into dialogue with us on issues of labour rights and corporate social responsibility. But the fact remains that, when this Parliament's Human Rights Subcommittee sought visas from China, no reply was ever given; and when the EU pressed for a meeting of our human rights dialogue with China, the Chinese deliberately offered a date between Christmas this year and the New Year. It now looks almost certain that there will not be a meeting under this Presidency.
This is not serious. All who wish to express solidarity tonight with Liu, his wife Liu Xia and all prisoners of conscience in China, should recognise that the rest of the world has too often put trade interests with China before our mutual obligations on human rights. This is exemplified by British Prime Minister David Cameron, who this month took a 48-strong trade delegation to Beijing but failed to include anyone to represent an interest or expertise in poverty reduction, environmental degradation or labour rights.
The truth is that five socially conscious individuals who make up the awards committee in Norway have arguably done more than this European Union, the US or the rest of the international community to put pressure on the Chinese Government to reform. Let us remember that Andrei Sakharov, Lech Wałęsa and Nelson Mandela were all Nobel laureates who once lived in repressive countries which were ultimately transformed, and tonight express our hope that Liu Xiaobo may join this list not simply in the China of today but in a China where human rights are fully respected one day in the future.
on behalf of the ALDE Group. - Madam President, this debate in a sense catalyses several years of effort by many Members who are present here, and others, to try and focus attention on the real China. The sense of unity being displayed by Council and Commission, and by the diplomatic representatives in Oslo, concerning the ceremony which may take place on 10 December, is encouraging. Of course we hope that Liu Xiaobo will be present, but it is unlikely.
What we have seen in the last few weeks, in diplomatic terms, is a car crash organised by Beijing. It is one of the most disastrous, cack-handed episodes in the history of diplomacy. But at the heart of this lies the clash between the free world and what remains a dictatorship.
On my last visit to Beijing, all the people with whom I had contact were subsequently arrested, imprisoned and, in some cases, tortured. There are between seven and eight million people imprisoned across China, there are at least 5 000 executions a year. I have seen a list of more than 3 400 people who, in the last 10 years, have died under torture in that regime for their religious convictions.
In sum, this is a terror state. We want to congratulate the Nobel Peace Prize Committee for its courage in making this award. I hope that in Oslo, on 10 December, should the ceremony take place, we have the most muscular presence on behalf of the European Union, standing by its foreign policy priorities of human rights and democracy. The world's most populous country deserves what we enjoy in Europe.
Madam President, Liu Xiaobo has been awarded the Nobel Peace Prize and we are very pleased about this because it is a demonstration of the universality of human rights, which lies at the heart of our political self-understanding. We were also happy to see that our pleasure was shared by many countries throughout the world and also by many people in China.
The Chinese Government has responded harshly to the awarding of the Nobel Peace Prize. It has reacted excessively harshly, both internally and externally. I believe that this is regrettable. It does not seem to me to be a good idea to acknowledge this negative response, if I can express it like this, by caricaturing China's current position. With all due respect, I must make it clear, although I agree with the previous speaker about supporting the call for the release of Liu Xiaobo, that I think it is not only wrong, but also harmful to describe the China of today as a terrorist state. In my opinion, this is not true, nor does it help the positive relationship which it is important for us to have with China.
China will have to accept that we support universal human rights, because we will continue to do so. However, we must not confuse this with a strategy of confrontation. No one would benefit from this, least of all the supporters of human rights within China.
I have already said and, in summing up, I will say again that China has reacted excessively harshly to the awarding of the Nobel Peace Prize. It is attempting to exert diplomatic pressure on other countries not to attend the ceremony in Oslo. That is simply unacceptable. Parliament will not accept this and, therefore, I am pleased that the President has already agreed that the European Parliament will be represented in Oslo.
Madam President, I come from a country which, only 20 years ago, was ruled by a Communist dictatorship. I had the misfortune to live in that system and I know what the situation is like in such a country. Indeed, I remember how important the voice of what, at the time, we called 'the free world' was for us then. I mean the voice coming from here - from Western Europe and the United States. I remember how, at the time, it created the feeling that what we were doing there - fighting for liberty and democracy - made sense.
I think that, today, we are under an obligation to help people such as Liu Xiaobo. Besides, he consciously makes reference to the experience of democracy and of those who fought for democracy in Central Europe. The name Charter 08 is, after all, a conscious reference to Charter 77. I think that all of us here may differ in our economic or political views, but on questions of human rights we should be completely united. I hope that in this House we will be just that.
Madam President, following the release of Aung San Suu Kyi, Liu Xiaobo is now the only Nobel laureate who is incarcerated, in prison. From the speeches that we have already heard from the Council and here in Parliament, all of us here hope that he will be able to receive this Nobel Prize in freedom, or that he will be freed as soon as possible. That would honour the person that he is: committed to the peaceful transformation of China; a literary critic, teacher and author, who has always sought to bring freedom of expression and democracy to China through the world of ideas and words. The document Charter 08, for which Liu Xiaobo was imprisoned, is, as Mr Chastel has already reminded us, a constructive and peaceful one, which caused Liu Xiaobo to be incarcerated.
We know what we have to do now: work towards the release of Liu Xiaobo and all China's political prisoners. We must also work towards the release of Liu Xia, Liu Xiaobo's wife, who is under house arrest, and bring an end to the siege of their family, friends and lawyers. For this to be achieved, China will have to ask itself why, for example, it responded to the recent release of Aung San Suu Kyi by calling her an important political figure, even though it does not recognise that many people across the world believe that Liu Xiaobo, too, is an important political figure. However, above all, China needs to realise what a sad, awful figure it cut with its bitter worldwide diplomatic offensive to prevent the world's high diplomatic representatives being present in Oslo for the Nobel Prize ceremony. Clearly, the people who run China can want to live in a fantasy world, and we understand why it is that they want to live in a fantasy world, where there is no opposition. What they cannot do is want to force us to live according to the rules of that fantasy world. That, I believe, is fundamentally our main issue. It is very easy for us in this Chamber to bring our indignation before the Chinese authorities and put all our complaints to them, but I think that first, we should look at the European authorities and start with our own governments. When my country, Portugal, was receiving a visit from high Chinese dignitaries recently, the government steered a demonstration by Amnesty International away from the place that the entourage was going to pass through to somewhere a few hundred metres away; the same thing happened in France, where a demonstration was moved to the Eiffel Tower. Moreover, as we have already seen, David Cameron recently travelled to China, very interested in doing business with the country, but forgetting to make a single forceful reference to human rights.
We know that there are double standards here in Europe. We say a few passing words about Liu Xiaobo, but our governments are interested in doing business. We must therefore start the housecleaning here.
on behalf of the EFD Group. - Madam President, it is hard for us to imagine the sheer physical and moral courage required by Mr Liu to stand up against the murderous tyranny of the Chinese Communist Party. Those of us who enjoy the most basic freedoms of free speech and free assembly and democratic politics have a duty to speak out on behalf of Mr Liu and those like him. Mr Liu wants nothing more for China than those basic freedoms and civil rights that we take for granted.
The values that he espouses are the best hope for freedom, peace and democracy for China and the world and it is fitting that he has been awarded the Nobel Peace Prize in recognition of his efforts and his sacrifices. He wants nothing more than democratic reforms and the end of one-party Communist rule in China. It should surprise no one that the Chinese Communist Party prevents him or his family representative from collecting the award.
The Chinese Communist Party is a party of murderous gangsters that has no more purpose than the continuation of its own existence. China is a big and powerful country and it is inevitable that our governments must maintain political, diplomatic and trading relations with them. The Chinese Communist Party warns foreign governments not to attend the ceremony. Our governments should send representatives and show their and our support for Mr Liu and the Chinese democracy movement as a whole. I represent many Chinese exiles in London and I am pleased to offer what small support I can by speaking out on behalf of Mr Liu and their democratic aspirations.
(PL) Madam President, it is very good indeed that Parliament and the Commission have decided that the situation of Liu Xiaobo should be discussed at a plenary sitting of the European Parliament. It is a pity there are so few of us here for such a debate. After all, the international community, of which we are one of the most important members, should be united in such situations and should support the fight for respect for human rights together, because solidarity is the key word in this debate.
In 1989, when my country finally defeated the communist dictatorship, Liu Xiaobo was protesting in Tiananmen Square, demanding exactly the democratic freedoms which were shortly to be enjoyed by almost the whole of Europe. He has not given up his efforts - despite having spent years in prison, he signed an appeal for democratisation of the country, for which he was sentenced to a further 11 years' imprisonment. Just like Liu, our leader, Lech Wałęsa, strove for a bloodless transition and for freedom. We enjoyed the support of democratic countries. Wałęsa, too, was not able to receive his Nobel Peace Prize in person, but even so, that prize was the hope of liberty to us Poles. That Nobel Prize became a catalyst of change.
Today is a good time to draw the attention of world opinion to people just such as Liu Xiaobo. We must not forget that apart from such leading figures as himself, there are many others who are not being spoken about, for example, the human rights activist, Mao Hengfeng, who is currently in a re-education/labour camp precisely for protesting against the imprisonment of Liu Xiaobo. The European Union should attach the highest importance to human rights in contacts with China. This should be a priority for meetings such as the European Union-China summit which was held on 6 October. I want to express my disappointment at the omission of this fundamental matter. We must show we are not blind to human rights, and an opportunity to do this will be the award ceremony for the Nobel Prize in Oslo, at which, I hope, the whole world and all ambassadors will be present.
(PT) Madam President, the Nobel laureate Liu Xiaobo has been a consistent and courageous human rights defender since the time of the Tiananmen Square massacre. Parliament therefore joins Baroness Ashton and the Commission in demanding that he be freed immediately so he can go to Oslo in December to receive the Nobel Prize, and demands freedom of movement for his wife, family and friends, who have been especially restricted since the announcement of the Nobel Prize on 8 October.
The Chinese authorities' threats and intimidating manoeuvres to prevent the ceremony in Oslo are a disgrace. No government that succumbed to this despicable blackmail would be worthy of respect. China is a permanent member of the United Nations Security Council and, according to the UN Charter, it has special responsibilities to respect and promote respect for human rights domestically and abroad. China has already done much for some of the economic, social and cultural rights of millions of Chinese, whom it has dragged out of poverty and penury, but it cannot stop there. It must respect and promote respect for the civil and political rights of its citizens: if it does not, its own development will eventually be hindered.
Liu Xiaobo is not a criminal: he is a brave and committed citizen who brings prestige across the world to China and the Chinese people, and of whom the Chinese people should only be proud. Beijing must free Liu Xiaobo, his wife and his friends; it must free the Sakharov laureate, Hu Jia, and all the other brave Chinese citizens who dare to fight for democracy, for freedom and for their most basic rights. If they are not freed, it is China that will lose prestige. It is the Chinese regime that has shown itself incapable of turning its country into a respectable and influential power on the international stage.
We will not stop clamouring for the release of Liu Xiaobo and of all those who are struggling for freedom in China.
Madam President, awarding the 2010 Nobel Peace Prize to Liu Xiaobo is testimony to the personal cost of human rights advocacy in China today. It is imperative that he and all other human rights defenders in China be released immediately. There are other cases pending. I remain painfully aware of the situation of Dhondup Wangchen, the Tibetan film maker, who suffers from hepatitis B and is in need of urgent medical attention in prison.
The decision to award the Nobel Peace Prize to Liu Xiaobo must be considered as strong support for the struggle for freedom of expression in China. It also serves, however, as a reminder to the international community of the need for reform in China. Even Chinese premier, Wen Jiabao, has warned that China may lose what it has already achieved through economic restructuring if there is no consequent political restructuring - and, colleagues, he was censured by the Chinese media.
Delaying such reform has a terrible human cost. In addition, pressuring countries to stay away from the Peace Prize ceremony shows that China has not yet matured into an international actor. China is a superpower and it should start acting like one responsibly. I am very humbled to say that I have been invited to the ceremony as one of the 50 persons who are going to represent Liu Xiaobo at that ceremony.
(IT) Madam President, ladies and gentlemen, Alfred Nobel, founder of the peace prize, wrote in his will that human rights are a pre-requisite for brotherhood between nations and that a prize of this magnitude should be awarded to someone who had struggled and made sacrifices in the name of freedom, democracy and human rights.
Liu Xiaobo, the Chinese dissident who won the Nobel Peace Prize, has been a great defender of the application of these values during his lifetime. During the course of his long and non-violent battle, he has always stressed how all these rights are constantly violated in China by violent repressive methods. He has had first-hand experience of being sentenced to forced imprisonment without the chance of a fair trial or of communicating with the outside world.
For this very reason, we must do all we can as European institutions to secure his freedom. Rights first and then economic and trade relations, otherwise we Europeans must consider ourselves beaten as well.
(DE) Madam President, the relationship between the European Union and China is not always a simple one. Above all, this is due to the fact that we have a different understanding of the importance of human rights, freedom and free speech. The European Union has taken the responsibility for promoting these values throughout the world and, therefore, for supporting human rights defenders in other states, such as Liu Xiaobo in China, so that they can bring about changes in the situation in their own countries. For this reason, I believe that it is very important that Parliament, but also the Council and the Commission, clearly commit to attending the award ceremony for the Nobel Peace Prize. Heidi Hautala will be taking part as an individual, but I hope very much that the European governments, the Council, the Belgian Presidency and the Commission will be represented at the highest level. This is the only way that we can make it clear that our arguments are rational and that our call for respect for human rights throughout the world is a credible one.
Madam President, honourable Members, by way of conclusion to this important debate and to answer the questions that a number of Members have, I would like to say two things.
Firstly, the European Union will, of course, be present as a whole, as it has been every year, with at least the same presence as last year - like all the Union's diplomatic delegations - at the awarding of the Nobel Peace Prize to Mr Liu Xiaobo in Oslo on 10 December. That was the first thing I wanted to share with you today.
Secondly, the European Union has been holding a regular dialogue on the issue of human rights with China for 15 years, and although there is always more one could do in this respect, we attach great importance to this task, which seems to us more pertinent than ever at a time when people are speaking out in China and are calling for the scope of human rights to be broadened. Inspired by mutual respect and a deep understanding of the Chinese political context, we will continue to raise the universal issues of human rights, in particular, the case of Mr Liu Xiaobo, Nobel Peace Prize winner, with the Chinese authorities.
The debate is closed.